Citation Nr: 1706937	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  08-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for service-connected fracture of the right fourth metacarpal, on an extraschedular basis only.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision issues in February 2005 and March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In March 2011, he also testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board and, in October 2013, he also testified before the undersigned Veterans Law Judge via video conference.  Copies of the hearing transcripts have been associated with the claims file.

This appeal was previously remanded by the Board in May 2011, May 2013, and March 2014 for further development.

In November 2014, the Board, inter alia, denied entitlement to a compensable rating for service-connected fracture of the right fourth metacarpal.  

The Veteran subsequently appealed only this Board's November 2014 denial of a compensable rating for service-connected fracture of the right fourth metacarpal to the Court of Appeals for Veterans Claims (Court).  In an October 2016 Memorandum Decision and Order, the Court affirmed the Board's denial of a compensable schedular rating for this disability but set aside and remanded the matter of referral for extraschedular consideration for further adjudication.  

The Board notes that the Veteran was previously represented by The American Legion during the course of this appeal.  However, in December 2016, the Veteran submitted a VA Form 21-22 designating Attorney Douglas J. Rosinski as his representative.  The Board recognizes the change in representation.

The Board notes that the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in a January 2017 correspondence.  However, the Board notes that the issue of entitlement to a TDIU was previously referred to the Agency of Original Jurisdiction (AOJ) for initial adjudication in its November 2014 decision.  Additionally, the Board observes that the Court's October 2016 Memorandum Decision did not address the issue of entitlement to a TDIU.  Accordingly, the Board does not have jurisdiction of this issue, and such issue is still before the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Court set aside a November 2014 Board decision that, in relevant part, declined to refer the claim for a compensable rating for fracture of the right fourth metacarpal to the Director of VA's Compensation Service for consideration of extraschedular entitlement.

In the October 2016 Memorandum Decision, the Court found that the Board did not consider the collective impact of the Veteran's other service-connected disabilities of the right long finger and right index finger, as the evidence appeared to show that all three right finger disabilities had caused the Veteran to experience significant difficulties using his right hand.  In support of its conclusion, the Court cited a May 2014 VA examiner's findings that the Veteran has a "weak right hand grip," "cannot safely operate tools with right hand working as a carpenter," cannot wash dishes; and uses his left hand to lift, wash, clean, and bathe; and had been unemployed for the 2 years prior to the examination.

Significantly diminished use of the hand is a combined effect or manifestation that it not contemplated by the schedular criteria for limitation of motion of two or more digits where there is no evidence of amputation or ankylosis of those digits.  The Board cannot assign an extraschedular rating in the first instance; rather, a remand for referral to the Director of Compensation is necessary.  38 C.F.R. § 3.321 (b)(1) (2015).  Thus, the claim should be referred to the Director for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, 572 F.3d 1366   (Fed. Cir. 2009); see Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009) (outlining the "elements that must be established before an extraschedular rating can be awarded"); 38 C.F.R. § 3.321 (b)(1).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the claim to the Director of VA's Compensation Service for consideration of extraschedular ratings.  The Director should determine if the Veteran's service-connected fracture of the right fourth metacarpal (rated as noncompensable), in combination with the effects of his service-connected right index and right long fingers 9each rated at 10 percent), warrants the assignment of an extraschedular rating at any point during the period of appeal, to include significantly diminished use of his hand. 

2.  Following the referral to the Director and his/her response, re-adjudicate the claim.  Should an extraschedular rating be denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





